                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     CARA XIDIS, ESQ.
                             Nevada Bar No. 11743
                       3
                             GANZ & HAUF
                       4     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       5     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       6     Attorneys for Plaintiffs
                       7
                                                                         -o0o-
                       8
                                                         UNITED STATES DISTRICT COURT
                       9
                                                                DISTRICT OF NEVADA
                     10

                     11
                             DONALD NICHOLSON,                                    CASE NO.:   2:16-cv-01335-RFB-VCF
                     12
                                                  Plaintiff,
                     13
                             vs.
                     14

                     15      DISPACK PROJECTS NV d/b/a DOLIUM, a
                             Belgian company; QUADRANT CMS N.V., a
                     16      Belgian company;    SHELTON BROTHERS
                             INC.,     a     Massachusetts   corporation;
                     17      ADVANTAGE TRANSPORATION, INC., a
                             Utah corporation; ROE DISTRIBUTORS I-V;
                     18      ROE      MANUFACTURERS        I-V;     ROE
                     19      TRANSPORTERS I-V; DOES I through X; and
                             ROE CORPORATIONS I through X, inclusive.
                     20
                                                  Defendants.
                     21

                     22
                                                               STIPULATION AND ORDER
                     23
                                    IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
                     24
                             counsel of record, that the deadline for Plaintiff to file his responses to Defendant Advantage
                     25

                     26      Transportation, Inc.’s Motion for Summary Judgment be extended from November 22, 2018 to

                     27      ///

                     28      ///

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                Page 1
       Fax: (702) 598-3626
                       1     December 7, 2018. This extension is being requested in good faith and nor for the purpose of delay.

                       2        Dated this 8th day of November, 2018.       Dated this 8th day of November, 2018.
                       3
                                GANZ & HAUF                                 LAW OFFICES OF ELIZABETH MIKESELL
                       4
                                /s/ Marjorie Hauf                           /s/ Dee Golightly
                       5        ________________________________            ________________________________
                                Marjorie Hauf, Esq.                         Dee Golightly
                       6        Nevada Bar No. 8111                         Nevada Bar No. 10597
                                8950 W. Tropicana Ave, Suite 1              7251 West Lake Mead Blvd, Suite 250
                       7
                                Las Vegas, Nevada 89147                     Las Vegas, NV 89128
                       8        Attorneys for Plaintiff                     Attorney for Defendant
                                                                            Advantage Transportation, Inc.
                       9
                     10

                     11             IT IS SO ORDERED.

                     12                        14thday of _____________,
                                    Dated this ___          November     2018.

                     13
                                                                                 _______________________________
                     14                                                          DISTRICT COURT JUDGE
                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 2
       Fax: (702) 598-3626
